Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gear mechanism”, “a securing member” in claims 1, 2, 4, 6, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi et al. (9,440,629).  Ohnishi et al. discloses (claim 1) an electromechanical braking apparatus with a rod 80a configured to translate in response to a depression of a brake pedal 12, a master cylinder 76 configured to receive brake oil and to be responsive to insertion of the rod 80a for discharging the brake oil; a motor 72, a gear mechanism 78 having at least some part connected to the master cylinder and at least some other part connected to the motor and a securing member 172 with a gear-side joint (contact surfaces) configured in at least some part of the securing member (surfaces contacting the gear mechanism (contact with bearing 80c of the gear mechanism 78) and master cylinder housing when fastened thru screw holes 176) to be fastened to the gear mechanism 78 and the master cylinder 76, and a motor-side joint (contact surface) configured in at least some other part of the securing member (face contacting motor housing when fastened thru screw holes 174) to be fastened to the motor 72, wherein (claim 2) the gear- side joint is disposed between the master cylinder 76 and the gear mechanism 78 and is formed to correspond to an outer circumferential surface of the master cylinder 76 (surface 172a contacting outer circumferential surface 820a of the master cylinder) so that at least some part of the master cylinder 76 passes through the gear-side joint, (claim 3) the motor- side joint is formed to correspond to an outer circumferential surface of the motor 72 (surface 172m contacting outer circumferential surface of main body 72c of the motor 72) so that at least some part of the motor passes through the motor-side joint, (claim 4) the gear- side joint includes one or more first protrusions (flange portions that provide screw holes 176 and 177a) each protruding radially outward from one side of the gear-side joint, and the one or more first protrusions are each formed to be fastened to at least some part of the master cylinder 76 and at least some part of the gear mechanism 78, and (claim 5) the motor- side joint includes one or more second protrusions (flange portions that provide screw holes 174) protruding radially outward from one side of the motor-side joint, and the one or more second protrusions are each formed to be fastened to at least some part of the motor 72.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi et al., as applied to claim 1 above.  Ohnishi et al. discloses all of the claimed subject matter, but is silent as to the materials used to make the gearing mechanism and securing member and therefore does not disclose at least some part of the gear mechanism being made of synthetic resin and at least some part of the gear mechanism being made of synthetic resin.
Since the applicant has not disclosed that having at least some part of the gearing mechanism made of synthetic resin and at least some part of the securing member made of metal solves any stated problem or is for any particular purpose above the fact that cheaper materials reduce manufacturing costs and stronger materials achieve more structural robustness and it appears that the gear mechanism and securing member of Ohnishi et al. would perform equally well with at least some parts made of synthetic resin and metal, respectively, as claimed by applicant, it would have been an obvious matter of engineering expedience to further modify the gear mechanism and securing member of Ohnishi et al. to have at least some part of the gearing mechanism made of synthetic resin and at least some part of the securing member made of metal as claimed for the purposes of reducing weight and strengthening the structure of the electromechanical braking apparatus.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other electromechanical braking apparatus with gear mechanisms and securing members.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
September 23, 2022